DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 11-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s device, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the load detecting device that detects the load on the tool accessory and subsequently communicates that status to the controller.  Further allowable subject matter is seen in claim 13, specifically the detection of vibration as the load, and the subsequent relaying of this information to the controller.

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Ulrich, (US  2019/0358758) and Suzuki, (US 2016/0151846).
                                                   

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrich, (US  2019/0358758).

Regarding claim 1, Ulrich discloses: A dust collecting system including a power tool  (Fig. 1, hand held tool 10) configured to perform processing operation on a workpiece by driving a tool accessory  (Fig. 1, insert tool 14) and a dust collector (Fig. 1, accessory device 100) configured to collect dust generated by the processing operation, wherein: 
the power tool comprises: 
a first motor ([0081], “hand-held power tool 10 has an electric motor 15”); and 
a driving mechanism (Fig. 1, tool receiver 16) configured to drive the tool accessory by power of the first motor, 
the dust collector comprises: 
a second motor (Fig. 3, electric motor 106); and 
a fan (Fig. 3,  fan unit 104) configured to be rotationally driven by the second motor to generate air flow for collecting dust ([0082], “The fan unit 104 is designed to generate, during operation of the accessory device 100, an airflow that conveys dust material from the place of application of the insert tool 14, via an air channel 105, into a dust collection box 110 (see FIG. 3).”), and 
the dust collecting system comprises a first control device (Fig. 14, set of electronics 205, control unit 264) configured to control a rotation speed of the second motor according to a driving state of the power tool ([0101], “The set of electronics 205 of the accessory device 100 is designed, in particular, to control the electric motor 106. A change in the pressure and/or of the volume flow results in a variation of the rotational speed of the electric motor 106, which can be measured by the set of electronics 205 by means of the current applied to the electric motor 106.”).

Regarding claim 2, Ulrich further discloses: the first control device (Fig. 14, set of electronics 205, control unit 264) is configured to change the rotation speed of the second motor  (Fig. 3, electric motor 106) according to a rotation speed of the first motor ([0051] “Furthermore, the sensor unit is designed to detect an operating parameter of the electric motor, in particular a rotational speed of the electric motor or a drive current of the electric motor. Advantageously, a characteristic quantity of the pressure and/or of the volume flow can easily be sensed by means of the operating parameter of the electric motor. For example, if the air channel is blocked, less air, or dust material, is conveyed by the fan element. Owing to the lesser pressure, on the one hand the rotational speed of the fan element, or the rotational speed of the electric motor, is increased, and on the other hand the power consumption of the electric motor, or the drive current present at the electric motor, drops. The operating parameter of the electric motor may be sensed, in particular, by a set of electronics, which is designed to control the electric motor of the accessory device by closed-loop or open-loop control. By way of example, the set of electronics may be realized as a set of electronics of the accessory device or as a set of electronics of the hand-held power tool.”).

Regarding claim 3, Ulrich further discloses: the first control device  (Fig. 14, set of electronics 205, control unit 264) is configured to increase the rotation speed of the second motor (Fig. 3, electric motor 106) as the rotation speed of the first motor  (electric motor 15) increases ([0051, 0062]).

Regarding claim 4, Ulrich further discloses: the power tool further includes a speed-detecting device configured to detect the rotation speed of the first motor ([0101], “The sensor unit 258 comprises a motor sensor element 260, which is designed to detect the rotational speed of the electric motor 106”).

Regarding claim 5, Ulrich further discloses: the first control device is configured to change the rotation speed of the second motor (Fig. 3, electric motor 106) according to a driving time of the first motor (electric motor 15) from start of driving of the first motor (The specific configuration of the control device and the functional instructions output by said device to the various motors represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specific language to support this ability can be found in paragraphs ([0051, 0062]) and further ([0101], “functional capability of the sensor unit 258, it may be used to increase the precision of detection. The sensor unit 258 additionally has a control unit 264, which is designed to evaluate the signal of the motor sensor element 260 and of the air sensor element 262. The motor sensor element 260 is realized, by way of example, as part of the set of electronics 205 of the accessory device 100. The set of electronics 205 of the accessory device 100 is designed, in particular, to control the electric motor 106. A change in the pressure and/or of the volume flow results in a variation of the rotational speed of the electric motor 106, which can be measured by the set of electronics 205 by means of the current applied to the electric motor 106 … The control unit 264 senses the input signals of the motor sensor element 260 and of the air sensor element 262 and, on the basis of a comparison of the values of the input signals, or the change in the input signals over time, ascertains the state of the accessory device 100.”).

Regarding claim 6, Ulrich further discloses: the first control device (Fig. 14, set of electronics 205, control unit 264)  is configured to increase the rotation speed of the second motor (Fig. 3, electric motor 106) as the driving time increases  (The specific configuration of the control device and the functional instructions output by said device to the various motors represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specific language to support this ability can be found in paragraphs ([0051, 0062, 0101]).

Regarding claim 7, Ulrich further discloses: a time-measuring device configured to measure the driving time (Paragraph [0101] makes several references to the device measuring time – “The control unit 264 senses the input signals of the motor sensor element 260 and of the air sensor element 262 and, on the basis of a comparison of the values of the input signals, or the change in the input signals over time, ascertains the state of the accessory device 100” and the paragraph further references a connection to a smartphone – “The indicating unit 268 is realized, by way of example, as a smartphone 270 that receives the fault signal of the sensor unit 258”.  It is common knowledge that a smart phone is capable of measuring time).

Regarding claim 8, Ulrich further discloses: the first control device  (Fig. 14, set of electronics 205, control unit 264) is configured to drive the second motor (Fig. 3, electric motor 106) at a first rotation speed until the driving time reaches a specified time and to change the rotation speed of the second motor to a second rotation speed when the driving time reaches the specified time, the second rotation speed being lower than the first rotation speed   (The specific configuration of the control device and the functional instructions output by said device to the various motors represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specific language to support this ability can be found in paragraphs ([0051, 0062, 0101]).

Regarding claim 9, Ulrich further discloses: the first control device (Fig. 14, set of electronics 205, control unit 264) is configured to change the rotation speed of the second motor (Fig. 3, electric motor 106) to zero when a standby time elapses after driving of the first motor (electric motor 15) is stopped, the standby time being set according to a driving time of the first motor from start of driving of the first motor  (The specific configuration of the control device and the functional instructions output by said device to the various motors represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specific language to support this ability can be found in paragraphs ([0051, 0062, 0101]).

Regarding claim 10, Ulrich further discloses: the first control device  (Fig. 14, set of electronics 205, control unit 264) is configured to set the standby time to be longer as the driving time increases  (The specific configuration of the control device and the functional instructions output by said device to the various motors represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specific language to support this ability can be found in paragraphs ([0051, 0062, 0101]).

Regarding claim 18, Ulrich further discloses: the first control device (Fig. 14, set of electronics 205, control unit 264) is configured to change the rotation speed of the second motor  (Fig. 3, electric motor 106) according to a rotation speed of the first motor  (electric motor 15) and a driving time of the first motor from start of driving of the first motor (The specific configuration of the control device and the functional instructions output by said device to the various motors represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specific language to support this ability can be found in paragraphs ([0051, 0062, 0101]).  

Alternative Rejection

Based upon the figures and disclosure of the -------prior art references reference, the examiner is confident that the Ulrich reference clearly reads on the claim limitations of claims 1-10 and 18.  However, in the interest of both compact prosecution and the interest of assisting the applicant in obtaining the most legally trustworthy and sound Patent, the examiner would like to include the following rejection.  In other words, the examiner is forestalling another round of rejection by forcing the applicant to amend around what would likely be the next round of rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10 and 18 and are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich, (US  2019/0358758) in view of Suzuki, (US 2016/0151846).

Regarding claim 1, Ulrich discloses: A dust collecting system including a power tool  (Fig. 1, hand held tool 10) configured to perform processing operation on a workpiece by driving a tool accessory  (Fig. 1, insert tool 14) and a dust collector (Fig. 1, accessory device 100) configured to collect dust generated by the processing operation, wherein: 
the power tool comprises: 
a first motor ([0081], “hand-held power tool 10 has an electric motor 15”); and 
a driving mechanism (Fig. 1, tool receiver 16) configured to drive the tool accessory by power of the first motor, 
the dust collector comprises: 
a second motor (Fig. 3, electric motor 106); and 
a fan (Fig. 3,  fan unit 104) configured to be rotationally driven by the second motor to generate air flow for collecting dust ([0082], “The fan unit 104 is designed to generate, during operation of the accessory device 100, an airflow that conveys dust material from the place of application of the insert tool 14, via an air channel 105, into a dust collection box 110 (see FIG. 3).”), and 

While Ulrich provides for a control device, the control device of Suzuki is far more advanced and more specifically performs the functions claimed by the applicant.

Therefore, Ulrich teaches: the dust collecting system ([0067], dust collector, 4) comprises a first control device ([0067], control circuit, 50 – this device is specifically discussed in [0084] as being programmable – “the control circuit 50 may be an ASIC, a programmable logic device, such as FPGA, or any combination thereof.”) configured to control a rotation speed of the second motor according to a driving state of the power tool (The Abstract of Suzuki begins discussion of the “interlock” feature of the device, which allows the dust collecting system to communicate and control the power tool operations – “A dust collector in one aspect of the present invention comprises a dust collection portion, a communication portion, and an interlock operation control portion. When the communication portion receives an interlock command transmitted from an electric working machine, the interlock operation control portion makes the dust collection portion operate interlocking with the electric working machine. The interlock operation control portion includes a storage portion, in which identification information specific to the electric working machine with which the dust collection portion is to be made to perform the interlock operation is stored.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device/circuit of Ulrich with the explicitly programmable control circuit of Suzuki, thereby performing a simple substitution of one part for a similar part.  The benefit of the use of a programmable device is that it allows for the device to perform any task that is based upon programming, so long as it has the physical devices required to perform the required input functions (such as sensors, etc.).

Regarding claims 2-10 and 18, the claimed features merely represent intended uses of the device.  The specific configuration of the control device and the functional instructions output by said device to the various motors represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As discussed in paragraphs [0077 and 0084], both of the control circuits, 36 for the tool and 50 for the dust collecting device are programmable and thus can perform any of the functions claim – “the control circuit 50 may be an ASIC, a programmable logic device, such as FPGA, or any combination thereof.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731